******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
STATE OF CONNECTICUT v. DONTAY EAVON EARLY
                (AC 36361)
                Bear, Keller and Schaller, Js.*
       Argued May 2—officially released August 26, 2014

  (Appeal from Superior Court, judicial district of
             Waterbury, Prescott, J.)
 Mary Beattie Schairer, assigned counsel, for the
appellant (defendant).
   Robin S. Schwartz, special deputy assistant state’s
attorney, with whom, on the brief, were Maureen Platt,
state’s attorney, and Cynthia S. Serafini, senior assis-
tant state’s attorney, for the appellee (state).
                           Opinion

   KELLER, J. The defendant, Dontay Eavon Early,
appeals from the judgment of conviction, rendered after
a jury trial, of murder in violation of General Statutes
§ 53a-54a (a).1 The defendant claims that the court
improperly denied his motion to suppress evidence of
an oral statement and a written statement that he pro-
vided to the police because such statements were
obtained in violation of his constitutional rights. We
affirm the judgment of the trial court.
   On the basis of the evidence presented at trial, the
jury reasonably could have found that in the years prior
to the events at issue in this appeal, the defendant
and the victim, Brian Greene, had a history of conflict,
including physical altercations. On May 10, 2010, the
defendant located the victim, who was sitting in a
parked automobile in Waterbury. Armed with a gun, he
approached the victim’s automobile and shot the victim
in the head through the driver’s side window. The gun-
shot caused the victim’s death. After the shooting, the
defendant walked away from the scene. Barbara Nieves,
who was familiar with the defendant prior to this event,
observed the defendant’s conduct and the victim’s injur-
ies, and summoned emergency personnel to the scene.
   The state presented evidence related to incidents fol-
lowing the defendant’s arrest on September 17, 2010,
during which the defendant implicated himself as the
sole perpetrator of the victim’s murder. Specifically,
the state presented evidence that the defendant was
taken into police custody pursuant to an arrest warrant,
and while he was being transported to police headquar-
ters but prior to his being advised of his Miranda rights,2
he stated that ‘‘he eventually was going to turn [himself]
in’’ to the police in connection with the victim’s murder.
Additionally, the state presented evidence that, after
the defendant arrived at police headquarters, he was
advised of his Miranda rights, agreed to be questioned
by the police, and provided the police with a detailed
written statement in which he implicated himself as
the shooter.
   Prior to the start of trial, the defendant filed a written
motion to suppress, inter alia, any confessions or incul-
patory statements, whether written or oral in nature,
allegedly made by him in connection with the present
case. On January 3 and January 4, 2012, the court con-
ducted a hearing related to the motion to suppress. The
subject of the motion and the suppression hearing was
a written statement provided to the police on May 10,
2010, as well as an oral statement and a written state-
ment provided to the police on September 17, 2010.
Although the court denied the motion to suppress in
its entirety, the defendant, in the present appeal, chal-
lenges the denial only insofar as it pertained to the
oral and written statements made by the defendant on
September 17, 2010. Consequently, we limit our review
to that portion of the court’s ruling.
   At the hearing, the court heard testimony from
George Tirado, a detective with the Waterbury Police
Department; Michael Slavin, a lieutenant with the
Waterbury Police Department;3 Orlando Rivera, a detec-
tive with the Waterbury Police Department; Betty
Cadore, a nurse employed by the New Haven Correc-
tional Facility; and the defendant. Following the presen-
tation of evidence, defense counsel argued that the oral
statement allegedly made by the defendant on Septem-
ber 17, 2010, when he was being transported to the
police department, should be suppressed because it
was the result of a custodial interrogation by the police
prior to when he was advised of his Miranda rights.
At the suppression hearing, the defendant testified that
his written confession of September 17, 2010, was the
direct result of a coercive and violent interrogation
process during which the police tased him and repeat-
edly struck him at the police department. Defense coun-
sel argued that this testimony, as well as alleged
inconsistencies in the testimony of the police witnesses
at the suppression hearing, required a finding that the
police conspired to obtain the defendant’s inculpatory
written statement by illegal means and a conclusion
that it had been obtained in clear violation of the defen-
dant’s rights.
   The court orally delivered its ruling denying the
motion to suppress.4 The court made findings related
to a police interview of the defendant that occurred
on May 10, 2010, at the Waterbury Police Department,
related to the shooting death of the victim. The court
found that the defendant voluntarily took part in this
interview and that he had waived his Miranda rights.
During the interview, the defendant denied any involve-
ment in the crime. Initially, he told the police that he
was in Naugatuck at the time of the shooting. After the
police confronted the defendant with information that
tended to disprove that version of events, the defendant
admitted that he was in Waterbury at the time of the
shooting, but he maintained that he was not involved
in the shooting. At the conclusion of the interview, the
defendant provided a written statement. At the suppres-
sion hearing, the defendant testified that his oral state-
ments and written statements of May 10, 2010, were
the result of a violent police interrogation. The court
stated that it did not credit this testimony, finding that
‘‘the defendant was not threatened, assaulted or prom-
ised anything in exchange for agreeing to provide the
statement.’’
  Thereafter, the court made the following findings and
conclusions of law that are relevant to the oral state-
ment and written statement, both of September 17,
2010, that are issue in the present appeal: ‘‘On Septem-
ber 17, 2010, the state obtained a warrant to arrest the
defendant for the murder of [the victim]. That after-
noon, Waterbury police detectives located the defen-
dant at an address on Boyden Street in Waterbury and
took the defendant into custody. The defendant was
placed in an unmarked police vehicle and transported
to the Waterbury Police Department. During the ride
to the station, the defendant was not questioned by the
detectives. However, in the car, the defendant volunta-
rily stated, without prompting, that he was planning on
turning himself in.
   ‘‘After arriving at the Waterbury Police Department,
the defendant was escorted to booking on the first floor
of the building to begin the booking process. Shortly
thereafter, Sergeant Slavin was informed that the defen-
dant had volunteered that he was going to turn himself
in. Based on this information, [Sergeant] Slavin con-
cluded that it might be fruitful to interview the defen-
dant a second time. Accordingly, he asked that the
defendant be brought up to the Detective Bureau, which
is on the third floor of the building. The defendant was
retrieved from booking, brought to the third floor, and
placed in an interview room to be questioned.
  ‘‘The Waterbury Police Department then used the
same procedure they had used in conducting the May
interview with the defendant. The defendant was
advised of his constitutional Miranda rights, he orally
acknowledged that he understood his rights and was
willing to waive them. He signed the preprinted rights
card and did not request the assistance of an attorney.
  ‘‘The defendant then orally admitted to killing [the
victim] and provided the detective[s] other details
regarding the shooting and other events related to it.
During this entire process, the defendant was not under
the influence of alcohol or drugs. The defendant also
agreed to provide a written statement acknowledging
his involvement in the murder.
  ‘‘The defendant was then re-advised of his rights, and
he again agreed to waive them. He signed a written
acknowledgement and waiver form before a detective
began taking his statement into the computer. The
defendant was asked a series of questions, and the
detective typed his answers into the computer.
   ‘‘At the end of this process the statement was printed
and the defendant was given an opportunity to read it
and make any changes to it he believed were appro-
priate. The defendant signed the statement and initialed
it in several places. The defendant swore to the truth
of the [statement].
   ‘‘At the suppression hearing, the defendant testified
that his oral and written statements on [September 17,
2010] were coerced from him through physical force
committed by Detective Tirado and [Sergeant] Slavin.
The defendant testified that he was tased by the detec-
tives, kneed in the groin, and punched in the head. The
defendant testified that these assaults occurred, not in
an interview room, but in the middle of the Waterbury
Police Department detective bureau in front of numer-
ous witnesses. The court, again, does not credit this
testimony, which is uncorroborated by any reliable
evidence.
  ‘‘[The court] also [does] not credit his claim that the
Waterbury Police Department failed to inform him of
his Miranda rights before questioning him, either on
May 10, 2010, or on September 17, 2010, or that he
asked for a lawyer during any interrogation.
                          ***
   ‘‘With respect to the statements made on September
17, 2010, the state concedes that the defendant was
in custody when he was arrested on a warrant that
afternoon. The court concludes, however, that the oral
statement the defendant made before he had been
advised of his Miranda rights was not made in response
to any questions asked by the Waterbury Police Depart-
ment, but instead was spontaneously and freely made
in the absence of any interrogation. . . .
   ‘‘Based upon my review of the facts and circum-
stances, the sole comment which the defendant seems
to rely upon in arguing that the police department’s
activities were intended, or could reasonably be con-
strued to be intended, to elicit an incriminating
response, is that one of the detectives said to the defen-
dant that he previously told the defendant that [the
police] were going to arrest him. The court does not
believe that that [statement] is likely to lead to an
incriminating response and, again, the court finds that
the defendant volunteered the information in the cruiser
or the police car that he had been planning on turning
himself in.
  ‘‘The court also concludes that all of the defendant’s
other oral and written statements made that day
occurred after the defendant had been advised of his
Miranda rights, and knowingly and voluntarily agreed
to waive them. The court further finds that the interro-
gation by the Waterbury Police Department on that day
was not coercive and his inculpatory statements were
not made as the result of any assault, threats or unlaw-
ful coercion.’’
   As he did at trial, the defendant claims that evidence
that he gave an oral statement to the police while en
route to the police department on September 17, 2010,
should have been suppressed because it was the result
of a custodial interrogation before the police advised
him of his Miranda rights. With regard to his subse-
quent written statement of September 17, 2010, the
defendant claims for the first time on appeal that the
statement should have been suppressed under the doc-
trine set forth in Missouri v. Seibert, 542 U.S. 600,
613–14, 124 S. Ct. 2601, 159 L. Ed. 2d 643 (2004), which
provides that if the police initially obtain a confession
in contravention of Miranda and later, following proper
Miranda warnings, obtain the same confession, it is
inadmissible under Miranda. Because we conclude in
this opinion that the defendant’s oral statement was
not obtained in violation of his Miranda rights, we
also conclude that the doctrine set forth in Seibert is
inapplicable in the present case and, thus, reject his
second claim related to the admissibility of his subse-
quent written statement.5
   As it relates to the court’s ruling to permit evidence
of the defendant’s oral statement, the defendant’s claim
is both factual and legal in nature. First, he argues that
the court improperly found that, just prior to the time
that the defendant uttered his oral statement, Tirado
merely had stated to him ‘‘that he had previously told
the defendant that [we] were going to arrest him.’’ The
defendant asserts that the court materially mischarac-
terized Tirado’s testimony in this regard because Tirado
actually stated to the defendant, ‘‘I told you we would
continue to work on this.’’ Second, the defendant argues
that ‘‘Tirado’s comment to [him], by its words, tone,
manner, and context, was reasonably likely to elicit a
response from an arrestee, as it did here.’’ The defen-
dant argues that the evidence demonstrates that, after
the defendant asked the reason for his arrest and Tirado
answered this question, Tirado, merely by uttering the
phrase ‘‘I told you we would continue to work on this,’’
purposefully engaged in conversation ‘‘that was objec-
tively intimidating to someone in [his] position. [Tirado]
called up their shared history of a lengthy interrogation
on May 10. [Tirado] directly confronted him with that
history and all of its ‘baggage,’ stating, ‘I told you we
would continue to work on this,’ i.e., continue to build
a case against you.’’ For all of these reasons, the defen-
dant argues, he was subjected to an interrogation, while
in police custody, prior to being provided with notice
of his Miranda rights.
  ‘‘[O]ur standard of review of a trial court’s findings
and conclusions in connection with a motion to sup-
press is well defined. A finding of fact will not be dis-
turbed unless it is clearly erroneous in view of the
evidence and pleadings in the whole record . . . .
[When] the legal conclusions of the court are chal-
lenged, we must determine whether they are legally and
logically correct and whether they find support in the
facts set out in the memorandum of decision . . . .’’
(Internal quotation marks omitted.) State v. Thompson,
307 Conn. 567, 574–75, 57 A.3d 323 (2012).
  As a preliminary matter, our review of the evidence
presented at the suppression hearing leads us to con-
clude that the court’s findings of fact with regard to
Tirado’s statements to the defendant were fully sup-
ported by the evidence. As set forth previously in this
opinion, the court found that while the defendant was
being transported to the police department on Septem-
ber 17, 2010, the police did not question the defendant
in any manner. The court found that ‘‘one of the detec-
tives said to the defendant that he had previously told
the defendant that they were going to arrest him.’’ The
court aptly characterized this statement as the linchpin
of the defendant’s argument that an interrogation had
occurred en route to the police department. The court,
consistent with the testimony of the police officers, did
not find that any additional conversation between the
police and the defendant took place at that time. The
defendant does not argue otherwise.
   Turning to the evidence presented at the suppression
hearing, Tirado testified that the defendant was placed
in police custody and was then transported to the Water-
bury Police Department. Tirado testified: ‘‘On the way
he—[the defendant] asked what’s this for, and I
explained to him that he was getting arrested for the
murder. He kind of put his head down and didn’t say
anything. I kind of made a statement that I told you we
were going to work on it, and he shook his head yes,
and made the statement that I was eventually going
to turn myself in.’’ (Emphasis added.) The prosecutor
asked Tirado to restate what had occurred, and Tirado
testified: ‘‘On the way in [the defendant] asked what
was this for? I explained to him that it was for the
murder of [the victim]. He kind of shook his head, didn’t
say anything for a minute. I made the statement that I
told you we were going to continue to work on this,
and he responded by saying, I eventually was going to
turn myself in.’’ (Emphasis added.) Later, during his
cross-examination by defense counsel, Tirado testified
that ‘‘I made a statement saying that I told you we were
going to continue.’’ (Emphasis added.) Tirado testified
that the defendant stated, ‘‘I eventually was going to
turn myself in.’’ Tirado stated that he was surprised by
the defendant’s statement, and that he did not ask him
any follow-up questions until he was interviewed at the
police department.
   At the hearing, Rivera testified that he was present
in the police cruiser when the defendant was being
transported to the police department. The following
colloquy between the prosecutor and Rivera took place:
  ‘‘Q. When you were in the car transporting [the defen-
dant] to the Waterbury Police Department, did he say
anything? . . .
  ‘‘A. He said that he was going to turn himself in.
  ‘‘Q. And was that in response to anybody saying any-
thing to him?
  ‘‘A. No, he just said it. . . .
  ‘‘Q. Okay. So once [the defendant] said that, did any-
body respond to that?
  ‘‘A. Not that I remember.’’
  At the suppression hearing, the defendant testified
that, at the time he was taken into police custody on
September 17, 2010, Slavin informed him that he was
being taken into custody for violating a protective order.
The defendant testified that while he was being trans-
ported to the police department, Tirado stated, ‘‘I told
you I would . . . catch you or something like that.’’
The defendant testified that he did not reply to Tir-
ado’s comment.
   The defendant’s challenge to the court’s factual find-
ing is narrow; he urges us to conclude that the court’s
findings were clearly erroneous because the court did
not expressly find that Tirado prefaced his statement
to the defendant with the words ‘‘I told you.’’ Instead,
the court stated that Tirado ‘‘said to the defendant that
he previously told the defendant that they were going
to arrest him.’’
   Our review of the court’s findings as set forth in its
oral decision reflects that the court did not purport to
recite the exact words that Tirado used when
addressing the defendant, but that it set forth what
it found to be the substance of those words. This is
understandable because, as the foregoing discussion
of the evidence presented at the suppression hearing
reflects, each time that Tirado testified as to what he
said to the defendant, his testimony, while materially
the same, differed somewhat with regard to the specific
words he uttered. Tirado testified consistently that he
prefaced his statement with the words, ‘‘I told you,’’
yet he used the phrases ‘‘going to continue to work,’’
‘‘going to work,’’ and ‘‘going to continue.’’ The court,
perhaps influenced by the defendant’s testimony at the
suppression hearing, found that Tirado stated ‘‘that he
had previously told the defendant they were going to
arrest him.’’
   It is readily apparent from a review of the court’s
decision that it accepted as true the testimony of Tirado
and Rivera, and its findings were in harmony with that
testimony. Although the defendant focuses exclusively
on the court’s failure to find that Tirado prefaced his
statement with the specific words ‘‘I told you,’’ the
court, in substance, made such a finding when it stated
that Tirado said to the defendant ‘‘that he had pre-
viously told the defendant that they were going to arrest
him.’’ (Emphasis added.) Furthermore, the court’s find-
ing that Tirado also stated that ‘‘they were going to
arrest him’’ finds support in the evidence and the rea-
sonable inferences that the court could have drawn
from it.
   Moreover, in considering the merits of the constitu-
tional claim presented on appeal, it is appropriate that
we consider not only the entire substance of the testi-
mony on which the court relied, but the record in its
entirety. This includes Tirado’s trial testimony, which
was consistent with the testimony he provided at the
suppression hearing.6 On appeal, ‘‘[w]e review the
record in its entirety and are not limited to the evidence
before the trial court at the time the ruling was made
on the motion to suppress.’’ (Internal quotation marks
omitted.) State v. Edwards, 299 Conn. 419, 439 n.16, 11
A.3d 116 (2012). We are mindful that, ‘‘[w]hen a question
of fact is essential to the outcome of a particular legal
determination that implicates a defendant’s constitu-
tional rights . . . our customary deference to the trial
court’s factual findings is tempered by a scrupulous
examination of the record to ascertain that the trial
court’s factual findings are supported by substantial
evidence.’’ (Internal quotation marks omitted.) State v.
Doyle, 139 Conn. App. 367, 374, 55 A.3d 805 (2012), cert.
denied, 307 Conn. 952, 58 A.3d 976 (2013).
   Having addressed the factual aspect of the claim, we
turn to the legal propriety of the court’s analysis. ‘‘The
following principles concerning the requirement of
Miranda warnings govern our analysis of the defen-
dant’s claim. Although [a]ny [police] interview of [an
individual] suspected of a crime . . . [has] coercive
aspects to it . . . only an interrogation that occurs
when a suspect is in custody heightens the risk that
statements obtained therefrom are not the product of
the suspect’s free choice. . . . This is so because the
coercion inherent in custodial interrogation blurs the
line between voluntary and involuntary statements
. . . . Thus, the court in Miranda was concerned with
protecting defendants against interrogations that take
place in a police-dominated atmosphere, containing
inherently compelling pressures [that] work to under-
mine the individual’s will to resist and to compel him
to speak [when] he would not otherwise do so freely
. . . . By adequately and effectively appris[ing] [a sus-
pect] of his rights and reassuring the suspect that the
exercise of those rights must be fully honored, the
Miranda warnings combat [the] pressures inherent in
custodial interrogations. . . . In so doing, they
enhance the trustworthiness of any statements that may
be elicited during an interrogation. . . . Consequently,
police officers are not required to administer Miranda
warnings to everyone whom they question . . . rather,
they must provide such warnings only to persons who
are subject to custodial interrogation. . . . To estab-
lish entitlement to Miranda warnings, therefore, the
defendant must satisfy two conditions, namely, that (1)
he was in custody when the statements were made, and
(2) the statements were obtained in response to police
questioning.’’ (Citations omitted; footnote omitted;
internal quotation marks omitted.) State v. Mangual,
311 Conn. 182, 191–92, 85 A.3d 627 (2014). ‘‘When the
police interrogate a custodial suspect without first pro-
viding that suspect with the warnings required by
Miranda, there is a presumption that any ensuing state-
ments made by the suspect resulting from the unwarned
interrogation were compelled and must be suppressed.’’
State v. Gonzalez, 302 Conn. 287, 300, 25 A.3d 648
(2011).
  Here, the evidence plainly reflects, and the state
agrees, that the defendant was in police custody at the
time that he uttered the statement at issue. Nor is it
in dispute that the defendant was not advised of his
Miranda rights until after he arrived at the police
department. The issue, therefore, is whether the state-
ment he gave to the police en route to the police depart-
ment was the product of police interrogation.
   ‘‘In Rhode Island v. Innis, 446 U.S. 291, 300–302,100
S. Ct. 1682, 64 L. Ed. 2d 297 (1980), the United States
Supreme Court concluded that, the Miranda safeguards
come into play whenever a person in custody is sub-
jected to either express questioning or its functional
equivalent. That is to say, the term interrogation under
Miranda refers not only to express questioning, but
also to any words or actions on the part of the police
(other than those normally attendant to arrest and
custody) that the police should know are reasonably
likely to elicit an incriminating response from the sus-
pect. The latter portion of this definition focuses primar-
ily upon the perceptions of the suspect, rather than the
intent of the police. This focus reflects the fact that the
Miranda safeguards were designed to vest a suspect
in custody with an added measure of protection against
coercive police practices, without regard to objective
proof of the underlying intent of the police. A practice
that the police should know is reasonably likely to
evoke an incriminating response from a suspect thus
amounts to interrogation. But, since the police surely
cannot be held accountable for the unforeseeable
results of their words or actions, the definition of inter-
rogation can extend only to words or actions on the
part of police officers that they should have known
were reasonably likely to elicit an incriminating
response. . . .
   ‘‘A number of courts have held that, if the police
confront a suspect with incriminating evidence against
him for the purpose of eliciting an incriminating
response, the conduct constitutes an interrogation
under Miranda and Innis. A number of courts also
have held that, if the police inform a suspect of the
evidence against him as an ordinary incident of arrest
and custody, the conduct does not constitute interroga-
tion. Several courts have expressed doubts as to
whether the latter rule is consistent with Innis. We are
persuaded, however, that a per se rule that confronting
a suspect with incriminating evidence constitutes inter-
rogation is not required under Innis. Rather, whether
such conduct constituted an interrogation depends on
whether it was a normal incident of arrest and custody
or, instead, was intended to elicit an incriminating
response. . . . This is a fact-bound determination that
must be made on a case-by-case basis. . . .
   ‘‘The United States Supreme Court has not defined
what type of conduct is considered to be normally atten-
dant to arrest and custody . . . . The Ninth Circuit
Court of Appeals has concluded, however, that when,
at the time of arrest, an officer responds to an arrestee’s
confusion or curiosity by informing him of circum-
stances which contribute to an intelligent exercise of his
judgment, this information may be considered normally
attendant to arrest and custody. . . . In contrast, to
constitute a custodial interrogation under Miranda,
police conduct must work to undermine the individual’s
will to resist and to compel him to speak . . . . Accord-
ingly, we conclude that factors to be considered in
determining whether confronting a defendant with
incriminating evidence was conduct normally attendant
to arrest and custody . . . or, instead, constituted a
custodial interrogation, include: the timing of the con-
duct, i.e., whether it was done at or near the time of
arrest; whether the police reasonably could have
believed that the defendant desired information regard-
ing the reasons for his arrest in order to make intelligent
decisions about such matters as whether to waive his
fifth amendment right, whether to request the services
of an attorney and whether to advise his family and
associates of his arrest; whether the police conduct
was, in fact, meaningfully responsive to the defendant’s
desire for information; and whether there is any evi-
dence that the police intended to compel the defendant
to speak. We emphasize that, if the circumstances
would tend to support a finding that the police conduct
was of a type normally attendant to arrest and custody,
the court’s focus should be on whether the primary
purpose of the police officer in confronting the defen-
dant with the incriminating evidence was to elicit an
incriminating response instead of whether the conduct
was reasonably likely to elicit an incriminating
response. Innis expressly recognized that words and
actions normally attendant to arrest and custody may
be reasonably likely to elicit an incriminating response
without constituting an interrogation. . . . We further
note that none of these factors is dispositive and the
weight to be given to each depends on the particular
facts and circumstances of each case.’’ (Citations omit-
ted; emphasis in original; footnotes omitted; internal
quotation marks omitted.) State v. Grant, 286 Conn.
499, 525–28, 944 A.2d 947, cert. denied, 555 U.S. 916,
129 S. Ct. 271, 172 L. Ed. 2d 200 (2008).
  In the present case, the evidence reflects, and the
court found, that the defendant’s inculpatory statement
to the police was not made in response to any police
questions, but appears to have been a spontaneous
statement voluntarily made by him after he had consid-
ered the circumstances of his arrest. The defendant
suggests that Tirado’s statement to him, that ‘‘I told you
we would continue to work on this,’’ was provocative
and was reasonably likely to elicit a response. He also
argues that there was a meaningful delay between this
compelling statement and Tirado’s earlier statement
that the arrest was related to the victim’s murder. Both
of Tirado’s statements were made shortly after the
defendant was taken into police custody, and they rea-
sonably could be viewed as having been made in
response to the defendant’s inquiry concerning the rea-
son for his arrest. Plainly, the defendant requested infor-
mation from the police. Tirado’s statements were
meaningfully responsive to the defendant’s inquiry, for
they informed him that he was arrested for the victim’s
murder and that the arrest was related to Tirado’s ear-
lier investigation of it. Although it is not dispositive that
the defendant was not subjected to explicit questioning,
we do not view the general information provided by
Tirado as being calculated to provoke a response.
   Furthermore, unlike the defendant, we do not neces-
sarily reasonably interpret the fact that Tirado prefaced
his statement with the phrase ‘‘I told you’’ as being
designed to provoke a response. The statements made
by Tirado were of the type that would have been useful
to the defendant in terms of making intelligent decisions
about matters related to his arrest. Although the evi-
dence and findings reflect that there was a brief delay
between Tirado’s statements to the defendant, we dis-
agree with the defendant that the delay was so signifi-
cant as to compel the conclusion that Tirado’s second
statement should be viewed as nonresponsive to the
defendant’s inquiry or that the second statement, in
contrast to the first, in any way compelled the defen-
dant’s incriminatory response.
  Thus, the circumstances, as found by the court and
reflected in the evidence, support a finding that Tirado’s
conduct was attendant to the defendant’s arrest and
custody. Tirado did not ask any questions of the defen-
dant and, following the defendant’s inculpatory state-
ment, he, like the other police officers in the police
automobile, did not respond in any manner. Certainly,
one may presume that if Tirado had intended to elicit
incriminating statements from the defendant, he would
have reacted to the defendant’s statement with inquiries
designed to more fully implicate him in the crime. ‘‘The
test as to whether a particular question is likely to elicit
an incriminating response is objective; the subjective
intent of the police officer is relevant but not conclusive
and the relationship of the questions asked to the crime
committed is highly relevant.’’ (Internal quotation
marks omitted.) State v. Canales, 281 Conn. 572, 590,
916 A.2d 767 (2007). Here, the evidence reflects that
Tirado and the other police officers were surprised by
the defendant’s statement and appropriately did not
conduct any inquiry until after the defendant was
apprised of his Miranda rights. Viewed in its entirety,
the evidence supports a conclusion that the police did
not compel the defendant to speak. Accordingly, we
conclude that the defendant’s statement was not the
product of a custodial interrogation by the police. The
court properly denied the motion to suppress.7
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   1
     The defendant was sentenced to a term of incarceration of sixty years,
twenty-five years of which was a mandatory minimum sentence.
   2
     See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).
   3
     The evidence reflects that at times relevant in 2010, Slavin was a Sergeant
with the Waterbury Police Department.
   4
     Subsequently, the court filed a signed transcript of its decision in accor-
dance with Practice Book § 64-1 (a).
   5
     As noted earlier in this opinion, at the suppression hearing, the defendant
testified that his written confession of September 17, 2010, was the direct
result of a coercive and violent interrogation process during which the police
tased him and repeatedly struck him at the police department. Although
the defendant sought to suppress the written statement on the basis of this
testimony, the court expressly found that the defendant was not credible
and, accordingly, did not rely on his testimony. On appeal, the defendant
does not appeal from the court’s ruling that he failed to prove that his written
statement was the product of a violent interrogation; he acknowledges that
the ruling was based on a credibility determination. Beyond observing that
there was ample evidence in support of the court’s findings of fact, we have
considered and addressed the claim raised on appeal, as it pertains to the
written statement of September 17, 2010, solely in terms of the manner that
it has been presented to us, specifically, as a violation of the defendant’s
rights under Seibert.
   6
     At trial, Tirado testified in relevant part as follows: ‘‘Basically once we
were in the car and headed back [to the Waterbury Police Department],
[the defendant] asked—he goes what’s this for, and I explained to him it
was for murder, he had a warrant for murder for [the victim], and he made
a face, shook his head, and I made the statement that I told you we weren’t
going to stop looking into this, and he was quiet for a few seconds, and
then he made the comment, I eventually was going to turn myself in.’’
(Emphasis added.) Tirado testified that neither he nor the other police
officers who were transporting the defendant made any comment in
response to the defendant’s statement, and that he was later interviewed
at the police department.
   7
     Because we uphold the court’s denial of the motion to suppress the
evidence of the defendant’s oral and written confessions of September 17,
2010, we likewise reject his arguments that ‘‘the illegally obtained confes-
sions impelled [him] to testify at trial’’ and that ‘‘[t]he admission of [his]
statements into evidence was harmful error.’’